EXHIBIT 10.32

 

AMENDMENT NUMBER ONE

TO LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NUMBER ONE TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of February 27, 2002, between FOOTHILLCAPITAL CORPORATION, a
California corporation (the “Lender”) and BRIO SOFTWARE, INC., a Delaware
corporation (“Borrower”), with reference to the following:

 

WHEREAS, Borrower has previously entered into that certain Loan and Security
Agreement, dated as of December 14, 2001 (as so modified and as otherwise
heretofore amended, modified or supplemented from time to time, the
“Agreement”), with Lender pursuant to which Lender has made certain loans and
financial accommodations available to Borrower. Terms used herein without
definitions shall have the meanings ascribed to them in the Agreement; and

 

WHEREAS, the Borrower requested and Lender has agreed to amend the Agreement as
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. Amendments To The Agreement.

 

(a) Section 1.1 of the Agreement hereby is amended by amending and restating the
definition of “EBITDA” as follows:

 

“EBITDA” means, with respect to any fiscal period, (a) Borrower’s and its
Subsidiaries consolidated net earnings (or loss), plus (b) extraordinary
non-cash losses occurring on or prior to June 30, 2002 and in an aggregate
amount up to $500,000, minus (c) extraordinary gains, plus interest expense,
income taxes, and depreciation and amortization, plus the stock compensation
charge directly derived from Borrower’s repricing of its stock options and the
associated variable plan accounting charge for such period, as determined in
accordance with GAAP.

 

2. Conditions Precedent to Amendment. The satisfaction of each of the following,
unless waived or deferred by Lender, shall constitute conditions precedent to
the effectiveness of this Amendment and each and every provision hereof:

 

(a) Lender shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect;



--------------------------------------------------------------------------------

(b) Lender shall have received a certificate from the Secretary of Borrower
attesting to the incumbency and signatures of authorized officers of Borrower
and to the resolutions of Borrower’s Board of Directors authorizing its
execution and delivery of this Amendment, the performance of its obligations
under this Amendment and the Agreement as amended by this Amendment, and
authorizing specific officers of Borrower to execute and deliver the same;

 

(c) The representations and warranties in this Amendment, the Agreement as
amended by this Amendment, and the other Loan Documents shall be true and
correct in all respects on and as of the date hereof as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date);

 

(d) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing on the date hereof, or shall result from the
consummation of the transactions contemplated herein;

 

(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
governmental authority against Lender or Borrower; and

 

(f) All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered or executed or recorded
and shall be in form and substance satisfactory to Lender and its counsel.

 

3. Representations and Warranties. Borrower hereby represents and warrants to
Lender that (a) the execution, delivery, and performance of this Amendment and
of the Agreement, as amended by this Amendment, are within Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and are not
in contravention of any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court, or governmental
authority, or of the terms of its charter or bylaws, or of any contract or
undertaking to which it is a party or by which any of its properties may be
bound or affected, and (b) this Amendment and the Agreement, as amended by this
Amendment, constitute Borrower’s legal, valid, and binding obligation,
enforceable against Borrower in accordance with its terms, and (c) this
Amendment has been duly executed and delivered by Borrower.

 

4. Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder, shall
be determined under, governed by, and construed in accordance with the laws of
the State of California.

 

5. Counterparts; Telefacsimile Execution. This Amendment may be executed in any
number of counterparts and by different parties and separate counterparts, each
of which when so executed and delivered, shall be deemed an original, and all of
which, when taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile shall be effective as delivery of a manually executed counterpart
of this Amendment. Any party delivering an executed counterpart of this
Amendment by telefacsimile also shall deliver a manually executed counterpart of
this



--------------------------------------------------------------------------------

Amendment but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

 

6. Effect on Loan Documents.

 

(a) The Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. The execution, delivery, and
performance of this Amendment shall not, except as expressly set forth herein,
operate as a waiver of or, except as expressly set forth herein, as an amendment
of, any right, power, or remedy of Lender as in effect prior to the date hereof.
The waivers, consents, and modifications herein are limited to the specifics
hereof, shall not apply with respect to any facts or occurrences other than
those on which the same are based, shall not excuse future non-compliance with
the Agreement, and shall not operate as a consent to any further or other
matter, under the Loan Documents.

 

(b) Upon and after the effectiveness of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Agreement, and each reference in the other Loan
Documents to “the Agreement”, “thereunder”, “therein”, “thereof” or words of
like import referring to the Agreement, shall mean and be a reference to the
Agreement as modified and amended hereby.

 

(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Agreement as modified or amended hereby.

 

7. Further Assurances. Borrower shall execute and deliver all agreements,
documents, and instruments, in form and substance satisfactory to Lender, and
take all actions as Lender may reasonably request from time to time, to perfect
and maintain the perfection and priority of Lender’s security interests in the
Collateral and to fully consummate the transactions contemplated under this
Amendment and the Agreement, as amended by this Amendment.

 

8. Entire Agreement. This Amendment, together with all other instruments,
agreements, and certificates executed by the parties in connection herewith or
with reference thereto, embody the entire understanding and agreement between
the parties hereto and thereto with respect to the subject matter hereof and
thereof and supersede all prior agreements, understandings, and inducements,
whether express or implied, oral or written.

 

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

BRIO SOFTWARE, INC.

a Delaware corporation

By:

 

/s/    CRAIG D. BRENNAN        

--------------------------------------------------------------------------------

   

Name: Craig D. Brennan

Title: President and Chief Executive Officer

FOOTHILL CAPITAL CORPORATION,

a California corporation

By:

 

/s/    KURT R. MARSDEN        

--------------------------------------------------------------------------------

   

Name: Kurt R. Marsden

Title: Senior Vice President